Plaintiff initially chose an improper venue in New York County. However, plaintiff selected this venue based on Department of Motor Vehicle records, which indicated that defendant Asia Abramov resided in New York County. Defendant Abramov had recently moved to Queens County, but failed to notify the Department of Motor Vehicle as required by Vehicle and Traffic Law § 505 (5). Under these circumstances, plaintiff did not forfeit her right to choose a venue by her initial choice of a venue that turned out to be improper (see Vasquez v Sonin, 259 AD2d 340, 341 [1999]). Concur — Mazzarelli, J.P, Friedman, Catterson, Renwick and Román, JJ.